6:21-cr-00058-JDA   Date Filed 03/04/21   Entry Number 18   Page 1 of 7
6:21-cr-00058-JDA   Date Filed 03/04/21   Entry Number 18   Page 2 of 7
6:21-cr-00058-JDA   Date Filed 03/04/21   Entry Number 18   Page 3 of 7
6:21-cr-00058-JDA   Date Filed 03/04/21   Entry Number 18   Page 4 of 7
6:21-cr-00058-JDA   Date Filed 03/04/21   Entry Number 18   Page 5 of 7
6:21-cr-00058-JDA   Date Filed 03/04/21   Entry Number 18   Page 6 of 7
6:21-cr-00058-JDA   Date Filed 03/04/21   Entry Number 18   Page 7 of 7
